PUBLIC HEALTH AND SAFETY: Indian Housing Authority Indian tribes residing in Oklahoma may establish housing authorities, under the Oklahoma Housing Authority Act, 63 O.S. 1051 [63-1051], et seq. (1971) which can lawfully operate only within their areas of operation, which areas must be determined either by the Legislature or the courts on an individual case basis. One authority must obtain approval from another Indian housing authority when it intends to carry out a project within the area of operation of that Indian housing authority.  The Attorney General is in receipt of your letter in which you ask: "May Indian tribes residing in Oklahoma establish and operate housing authorities under the authority of the Oklahoma Housing Authority Act, Title 63 O.S. 1051 [63-1051], et seq.(1971), beyond the traditionally recognized boundaries of said Indian Nation and arbitrarily carry out projects within the territorial boundaries of another Indian Housing Authority?" Indian housing authorities in Oklahoma are created pursuant to 63 O.S. 1057 [63-1057] (1971) which states: "There is hereby created, with respect to each Indian tribe, . . . in the state, a public body corporate and politic, to function in the operating area of such Indian tribe, . . . to be known as the 'housing authority' of said Indian tribe, . . . which shall be an agency of the State of Oklahoma, possessing all powers, rights and functions herein specified for city and county authorities created pursuant to this act: Provided that said Indian Housing Authority shall not transact any business nor exercise its powers hereunder until or unless the governing council of said tribe, . . . by proper resolution, declares that there is a need for an authority to function for said tribe, . . .  "Except as otherwise provided in this act, all the provisions of law applicable to housing authorities created for cities and counties and the commissioners of such authorities shall be applicable to Indian Housing Authorities and the commissioners thereof, . . ." The plain reading of the above statute clearly shows that Indian Housing Authorities in Oklahoma are subject to the same powers and restrictions as are city and county housing authorities. Title 63 O.S. 1061 [63-1061] (1971) provides for powers given to the city and county housing authorities. In pertinent part it reads: "(b) Within its area of operation: to prepare, carry out, and operate projects and to provide for the acquisition, construction, reconstruction, improvement, extension, alteration or repair of any project or any part thereof." Title 63 O.S. 1054 [63-1054] (1971) defines area of operation as: "(1) in the case of an authority of a city, the city and the area within one mile of the territorial boundaries thereof, except that the area of operation of an authority of any city shall not include any area which lies within the territorial boundaries of some other city; "(2) in the case of an authority of a county, all of the county for which it is created: Provided, that a county authority shall not undertake any project within the boundaries of any city unless a resolution shall have keen adopted by the governing body of the city and by any authority which shall have been theretofore established and authorized to exercise its powers in the city declaring that there is need for the county authority to exercise its powers within that city. No authority shall operate in any area in which an authority already established is operating without the consent by resolution of the authority already operating therein." (Emphasis added) When 63 O.S. 1057 [63-1057] and 63 O.S. 1054 [63-1054] (1971) are read together, it is clear that one Indian housing authority is not authorized to extend its area of operation into the area of operation of another Indian housing authority without consent of the former.  The question of whether an Indian housing authority may carry out projects beyond the traditionally recognized territorial boundaries of that Indian Nation cannot be resolved in this opinion. An overview of 63 O.S. 1061 [63-1061] (1971) and other related statutes shows that the Oklahoma Legislature failed to define with specificity what the "area of operation" of an Indian housing authority was to include. Consequently, resolution of this issue must wait for legislative definition through its capacity to promulgate laws and amendments or be resolved on a case by case basis by a court of law.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Indian tribes residing in Oklahoma may establish housing authorities, under the Oklahoma Housing Authority Act, 63 O.S. 1051 [63-1051], et seq. (1971) which can lawfully operate only within their areas of operation, which areas must be determined either by the Legislature or the courts on an individual case basis. One authority must obtain approval from another Indian housing authority when it intends to carry out a project within the area of operation of that Indian housing authority. (CATHERINE GATCHELL NAIFEH)